Kantrowitz, J.
(dissenting). Perhaps indicative as to how entrenched the understanding was that five days meant five work, not calendar, days, Barry Thornton primarily wished only to be allowed to work details during the time he was suspended.1 The lower court judge took a different path by ruling that five days meant five calendar days. The majority travels a somewhat similar route and holds essentially that five days means one seven-day week.
I start with the oft quoted rule, bypassed here, that an “administrative agency’s interpretation of a statute within its charge is accorded weight and deference.” Eastern Cas. Ins. Co. v. Commissioner of Ins., 67 Mass. App. Ct. 678, 683 (2006) (citation omitted). This should be especially so in areas in which the work week is at odds with not only the traditional nine-to-five one, but the very number of days in the week itself. Thornton worked an eight-day work week.2
The majority opinion recognizes, implicitly at least, the problem with the lower court’s decision, which would result in *452the following scenario. If an individual is suspended for, say, two days when that person is not scheduled to work, there is in reality no suspension at all. The individual would arrive at work his next scheduled shift as if nothing had happened (which would be true, as nothing had). The same could be true for working details.3 Such outcomes hinder order, morale, and discipline.4
The majority now imposes a different interpretation, saying essentially that a five-day suspension should be meted out over a seven-day week. Similar problems arise, the most troublesome one being that the majority’s opinion interferes with a fire chief’s ability to appropriately discipline those he commands, in that fire chiefs are now prohibited from suspending a recalcitrant employee for five work days (including all details in between).
As for Thornton’s original complaint, that he was being prohibited from working details, suffice it to say that details and overtime are not considered part of one’s base salary. See Selectmen of Framingham v. Municipal Ct. of Boston, 11 Mass. App. Ct. 659, 660-661 (1981); White v. Boston, 57 Mass. App. Ct. 356, 360 (2003) (“Statutory salaries are not based on an assumption of extra-duty pay”).6
Lastly, not every work week is a Monday-to-Friday, forty-hour one, and not every work day consists of eight hours. This is especially so in the world of firefighters and police officers. The firefighters here bargained for their contract, their eight-day work week, and their twenty-four hour work days. Thornton was aware of a “regular workday”6 and the scheduling needs of firefighters — eight-day schedules of twenty-four hours on, *453twenty-four hours off, twenty-four hours on, and five twenty-four hour periods off. Each department and agency has different scheduling needs, and it is only fair and consistent for the Civil Service Commission (commission) to define “days” as the days for which a person has negotiated, is scheduled to work, and receives pay, i.e., “work days.” The work schedule that benefits a worker may at times also burden him.
It makes eminent sense that “day,” as used in G. L. c. 31, § 41, means a work, not calendar, day. It appears that this is the long-term interpretation of the commission, to which we ordinarily give deference; for years the commission has apparently disciplined workers using “work days.” See, e.g., Ouillette v. Cambridge, 19 Mass. Civ. Serv. Rep. 299 (2006), citing Baldasaro v. Cambridge, 10 Mass. Civ. Serv. Rep. 134 (1997).7
As the majority’s decision appears to depart from long-accepted practices and a reasonable interpretation of the statute at issue, I respectfully dissent.

In his brief, Thornton claims that what he “lost during the period of suspension was the opportunity to accept additional overtime and detail shifts due to his ‘temporary withdrawal or cessation from public work.’ ”


His eight-day week consisted of twenty-four hours on, twenty-four hours off, twenty-four hours on, and five twenty-four hour periods off. This apparently is what the firefighters bargained for.


In fact, a person with overtime pay for working details could make more while being suspended for two days than actually going to work (which explains Thornton’s original concern).


 “We will not adopt a literal construction of a statute if the consequences of such construction are absurd or unreasonable. We assume the Legislature intended to act reasonably.” Champigny v. Commonwealth, 422 Mass. 249, 251 (1996), quoting from Attorney Gen. v. School Comm. of Essex, 387 Mass. 326, 336 (1982).


The motion judge wrote, “The appointing authority also found that the prohibition on the plaintiff performing details during that period did not implicate Civil Service since compensation from details was not considered regular earnings.”


The Civil Service Commission held in Ouillette v. Cambridge, 19 Mass. *453Civ. Serv. Rep. 299, 303 (2006), that a work day is a work day regardless of whether it is eight hours or 13.3 hours (or, if I might add, twenty-four hours as in our case).


That there is little case law on the issue is perhaps due to the fact that it was so widely accepted. As is stated in the amicus brief submitted by the Fire Chiefs Association of Massachusetts, Inc., in this case, “The only common sense interpretation of the legislature’s intention was to have the five-day limit on a department head’s ability to impose a suspension apply to a ‘work day.’ That is precisely how the Civil Service Commission interpreted it in hundreds of cases over the years.” That this court is so uncertain on this very point indicates why we should give deference to the commission.